Citation Nr: 0415610	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1944 to April 1946, and who 
died in April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if other 
action is required on your part.


REMAND

The appellant has submitted the statement of a private 
physician indicating his belief that the veteran's service-
connected anxiety disorder contributed to the veteran's 
death.  The record does not indicate that a VA opinion has 
been obtained regarding any relationship between the 
veteran's service-connected disabilities and the veteran's 
death.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.

2.  The RO should make arrangements with 
the appropriate VA medical facility to 
obtain a medical opinion.  The claims 
folder must be made available to the 
physician for review and the report 
should reflect that such review is 
accomplished.  After review of all the 
evidence, the physician should determine 
whether it is as least as likely as not 
that any disease that is related to the 
veteran's active service, including optic 
nerve atrophy of the right eye, 
subluxation of the left patella, or 
chronic anxiety reaction, contributed 
substantially or materially to the 
veteran's death, combined to cause death, 
aided or lent assistance to the 
production of death, or had a material 
influence in accelerating death.  If 
disease related to the veteran's active 
service, including optic nerve atrophy of 
the right eye, subluxation of the left 
patella, or chronic anxiety reaction, 
cannot be medically linked or attributed 
to contributing to the veteran's death, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

3.  Then, the RO should readjudicate the 
claim.  If the claim remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notify.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




